Case: 18-31055      Document: 00515416776         Page: 1    Date Filed: 05/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 18-31055                           May 14, 2020
                                                                            Lyle W. Cayce
TROY GREENUP,                                                                    Clerk


                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-4185


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Troy Greenup, Louisiana prisoner # 600654, moves for a certificate of
appealability (COA) to challenge the district court’s dismissal of his 28 U.S.C.
§ 2254 application challenging his conviction for rape of a child under the age
of 13. Greenup argues that trial counsel was ineffective for failing to object to
an anomaly in the jury’s verdict, trial counsel was ineffective for failing to
object to a nurse being allowed to testify as an expert in child sexual abuse,
trial counsel was ineffective for failing to call a defense expert to rebut the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31055    Document: 00515416776     Page: 2   Date Filed: 05/14/2020


                                 No. 18-31055

testimony of the State’s expert, trial and appellate counsel were ineffective for
failing to raise a conflict of interests claim, the trial court erred by not
addressing the conflict sua sponte, the introduction of other crimes evidence
violated his right to due process, the State’s use of prejudicial and
inflammatory language during closing arguments violated his right to due
process, and the denial of an out-of-time appeal deprived him of his due process
right to have to his appeal decided on a complete and accurate record.
      To obtain a COA, Greenup must make “a substantial showing of the
denial of a constitutional right.”    28 U.S.C. § 2253(c)(2); see Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003).     Greenup has not made the requisite
showing. See Miller-El, 537 U.S. at 336.
      To the extent that Greenup seeks a COA to appeal the denial of his
motion for an evidentiary hearing, he is not required to obtain a COA, and we
construe his COA motion as a direct appeal of the district court’s denial of his
motion. See Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016). Greenup
fails to show that the denial of his motion was erroneous.        See Cullen v.
Pinholster, 563 U.S. 170, 185-86 (2011).
      Accordingly, Greenup’s motion for a COA is DENIED.            The district
court’s denial of an evidentiary hearing is AFFIRMED.




                                       2